Title: To George Washington from Major Benjamin Tallmadge, 4 May 1778
From: Tallmadge, Benjamin
To: Washington, George


                    
                        May it please Your Excellency
                        Chatham [N.J.] May 4th 1778
                    
                    As Colo. Sheldon is about riding for Head Quarters to Day I think it my duty to inform your Excellency of the State of that Part of our Regt which is on the other side the North River & of which I have had the more immediate Charge for these four Weeks past. Your Excellency need not be apprised that ⅓d of the Regt was detached from us & did duty in other Departments thro’ the last Campaign—to regulate & superintend which has been my duty for the time beforementioned.
                    I am to inform that the Troop Commanded by Capt. Bull, which served in the middle Departmt the last Year, is in good Qrs & in tolerable good Condition. Tho much worn down with hard service, I must in justice to the Officers & Men declare, that with diligence & close attention their Horses are much recruited.
                    The Troop Commanded by Capt. Seymour, which served in the Northern Army, was so exceedingly reduced, & has been so short a time in Qrs that their Condition is not so promising.
                    With respect to arms both Troops are much in want (Swords excepted  of which I believe they have nearly a supply). The Sadlery work has been rectified & repaired as much as possible—I should be wanting in my Duty should I omit to mention that our Supplies of every kind have been much retarded for want of Money. Capt. Seymour’s Troop has been supply’d wholly on Credit, & in a Country where by means of the Regulating Laws, necessaries are hard to be obtained even for money, it is but reasonable to suppose that a distant, & even (with some) a doubtful Paymt will be but a poor inducemt to part with those Commodities to the Publick for which they can have the ready Cash in any other Market.
                    I am extreemly unhappy to find by a letter lately recd from Your Excellency by Colo. Sheldon that the Honour of the Officers, as well as the Dignity of the Regt are so very low in your Excellency’s opinion. I formerly had the Vanity to think that we were Considered in a different light. For me to apologise & answer to the Charges therein contained, is needless, since the Colo. has wrote so largely on the Subject. But if being Commy of Forage, Purchaser of Boots Cloathing &c. for the Men, Superintendant to the Armourers & Sadlers Employments &c. &c., intitles the Man who acts in these several Capacities to the Character of being indolent & inattentive to duty, I would acquiesce in the Charge. I can add to this that never since I have been a Member of the Continental Army, have I asked for, or enjoyed the benefit of a furlough to Visit my Friends. I wish not to enlarge on so disagreeable a subject, but with as much reluctance as I should quit a service which from principle I wish to support, & a Genl whose Commands it has been my highest ambition to obey, Whenever my Conduct shall be reprehensible by the latter, or of no avail to the advancemt of the former, Honour as well as Inclination would urge me to impose on the Publick no longer. Tho not particularly pointed at in your letter, my Honour, as well as the Honour & Services of all my Brother Officers seem to have so depreciated in your Excellency’s opinion that unless a Change of Sentiments is experienced, ⟨I⟩ am well convinced we can serve with but little C⟨mutilated⟩ & no satisfaction hereafter. With much Respect, I am, Your Excellency’s most obdt Hble Servt
                    
                        Benjn Tallmadge Major 2d Regt L.D.
                    
                